FILED
                             NOT FOR PUBLICATION                            SEP 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REGULO VAZQUEZ GARCIA,                           No. 08-73072

               Petitioner,                       Agency No. A096-052-420

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Regulo Vazquez Garcia, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of

removal and his request for voluntary departure. We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review de novo questions of law, Rendon v. Mukasey, 520 F.3d

967, 971 (9th Cir. 2008), and we deny in part and dismiss in part the petition for

review.

      The agency properly denied Vazquez Garcia’s applications for cancellation

of removal and voluntary departure because the conviction documents establish

that his conviction under California Health and Safety Code § 11351 constitutes a

controlled substance offense and an aggravated felony. See 8 U.S.C.

§§ 1101(f)(8), 1229b(b)(1)(C); see also Noriega-Lopez v. Ashcroft, 335 F.3d 874,

876 (9th Cir. 2003).

      Vazquez Garcia’s contention that his conviction falls outside the ten-year

period preceding his application for cancellation of removal was not presented

before the BIA, and therefore is not exhausted. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004) (court lacks jurisdiction to review contentions not raised

before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    08-73072